Coopek, J.,
delivered the opinion of the court.
More than thirty years ago the right of Miles to the fee of $5,000 was conclusively settled by an allowance of the fee on the final settlement of the estate of W. Dulaney. By the will of Dulaney the executors were given power to sell either the lands or the personalty of the estate for the payment of the debts of the testator. There were debts, and the executors in the exercise of the discretion confided to them sold both lands and personalty. Under the power conferred the executors might have sold all the personalty and retained the lands, or sold all the lands and reserved the personalty, so far as was necessary for the payment of the debts of the testator.
The fact that Miles, whose claim arose under a contract with the executors, was paid from the sale of the lands instead of from the proceeds of the personal estate, and creditors of the testator were paid out of the personal estate, produced exactly the same result as would have followed a payment to him out of the personal estate, and payment to creditors of the testator out of the land sales.
We are not to be understood as deciding that the sale would not have been valid if there had been no other debt than that due to Miles.
Decree affirmed.